WITHDRAWN 3-13-14
                                                                   REISSUED 3-13-14

                                 IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00428-CR

NORMAN CRITTENDEN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 12th District Court
                             Walker County, Texas
                            Trial Court No. 17,626-C


                         MEMORANDUM OPINION


      Appellant Norman Crittenden is seeking to appeal the denial of his “Motion for

an [sic] Rehearing on the Motion for an Order of Nunc Pro Tunc After Considering

Evidence and Oral Arguments by the Parties.” We do not have appellate jurisdiction of

the denial of a motion for rehearing of a motion for judgment nunc pro tunc. See Castor

v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). Accordingly, this appeal

is dismissed.
                                               REX D. DAVIS
                                               Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 30, 2014
Do not publish
[CR25]




Crittenden v. State                                           Page 2